Order unanimously affirmed without costs. Memorandum: Family Court properly determined that the consent of respondent father to the adoption of his child is not required. As the father of a child born out-of-wedlock, respondent was required to satisfy both the support and communication provisions of Domestic Relations Law § 111 (1) (d) (see, Matter of Andrew Peter H. T., 64 NY2d 1090, 1091). The undisputed evidence establishes that respondent failed to provide financial support for the child although able to do so (see, Matter of Tiffany Lynn G., 259 AD2d 616, 617). In addition, respondent failed to establish that he had either monthly visits with the child or regular communication with the child or the child’s mother, who had custody of the child (see, Domestic Relations Law § 111 [1] [d] [ii], [iii]; Matter of Tiffany Lynn G., supra, at 617), and "other than general claims of attempted contacts respondent offered no objective proof to substantiate his alleged attempts at visitation” (Matter of James Q., 240 AD2d 841, 843; see, Matter of James L., 173 AD2d 941, 942-943). We have considered respondent’s remaining contention and conclude that it is without merit. (Appeal from Order of Jefferson County Family Court, Hunt, J. — Adoption.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.